            Case 4:19-cv-00687-LPR Document 20 Filed 05/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                               CASE NO. 4:19CV00687 LPR

AN ASSORTMENT OF FIREARMS
AND AMMUNITION                                                                   DEFENDANTS

BARBARA CARR; ROBBIE LEE PEARSON;
THOMAS E. MASON; CURTIS LOPEZ;
ESTATE OF BRYAN POLSTON;
BROOKE DUNIGAN; and
MANILA PRO HARDWARE                                                                CLAIMANTS

                                            ORDER

       Pending before the Court is the United States of America’s unopposed motion for an order

(ECF No. 19). The Court has considered the motion and finds that it has merit. The motion is,

therefore, GRANTED. The Court now orders as follows:

       1.       The claims filed by Barbara Carr and the Estate of Bryan Polston are dismissed.

       2.       The firearms in Attachment 1 are dismissed from this action, and the Bureau of

Alcohol Tobacco Firearms and Explosives (“ATF”) is directed to return the property to Manila

Pro Hardware.

       3.       The firearms in Attachment 2 are dismissed from this action, and the ATF is

directed to return the property to Brooke Dunigan.

       4.       Defendant 23 (a Russian model SKS45 Rifle, caliber: 762, serial number:

RH230642), Defendant 52 (a Remington Arms Company, Inc. model 700 Rifle, caliber: 300, serial

number: 5574245), Defendant 173 (a Zoli (Antonio) model Unknown Shotgun, caliber 20 gauge,

serial number: R17589), and Defendant 283 (a Remington Arms Company, Inc. model 1100
            Case 4:19-cv-00687-LPR Document 20 Filed 05/29/20 Page 2 of 2




Shotgun, caliber: 12 gauge, serial number: 316717) are dismissed from this action, and the ATF is

directed to return the property to Robbie Pearson.

       5.       Defendant 212 (a Remington Arms Company, Inc. model 700 Rifle, caliber: 7,

serial number: RR49329B) is dismissed from this action, and the ATF is directed to return the

property to Thomas Mason.

       6.       Defendant 232 (a New England Firearms model Handi Rifle, caliber: 270, serial

number: NP214337) is dismissed from this action, and the ATF is directed to return the property

to Curtis Lopez.

       7.       Defendant 288 (42 rounds of .270 caliber ammunition) is forfeited. Title to the

property is vested in the United States, and all prior claims to Defendant 288 are extinguished and

void. Defendant 288 shall be disposed of according to law.

       8.       Each party will bear its own fees, expenses, and costs.

       9.       The Court shall retain jurisdiction for purposes of enforcing the terms of the parties’

settlement agreement.

       10.      The clerk is directed to close the case.

       IT IS SO ORDERED this 29th day of May 2020.


                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
